DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 17/347,737 filed on June 15, 2021.  Claims 1 to 20 are currently pending with the application.
	
Priority
The instant application is a continuation of U.S. Application No. 16/808,455, filed on March 4, 2020, now U.S. Patent No. 11,061,922, which is a continuation of U.S. Application No. 16/181,087, filed on November 05, 2018, and now U.S. Patent No. 10,621,196, which is a continuation of U.S. Application No. 15/479,586, filed on April 05, 2017, now U.S. Patent No. 10/120/922, which is a continuation of U.S. Application No. 15/184,544, filed on June 16, 2016, now U.S. Patent No. 9,646,052, which is a continuation of U.S. Application No. 13/951,887, filed on July 26, 2013, now U.S. Patent No. 9,384,235, which is a continuation of U.S. Application No. 11/773,292, filed on July 03, 2007, now U.S. Patent No. 8,521,740, which is a continuation of U.S. Application No. 11/397,076, filed on April 04, 2006.  Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e), 120, 121, or 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2021 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent 11,061,922, claims 1, 2, 4 to 14, and 16 to 20 of U.S. Patent 10,621,196, claims 1, 5 to 7, and 10 of U.S. Patent 10,120,922, claims 1 and 3 of U.S. Patent 8,521,740, claims 1 of U.S. Patent 9,384,235, and claims 1 and 2 of U.S. Patent 9,646,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the U.S. Patents and is covered by the U.S. Patents since the applications are claiming common subject matter, as follows: they are directed to interfacing multiple content transformation agents customized for respective source data repositories, constructing first-stage data feeds in a neutral format by dynamically selecting and transforming within the source data repositories selected data of the source data into the first-stage data feeds in the neutral format, the first-stage data feeds comprising the selected data stored originally in the respective source data repositories, and sending the first-stage data feeds to an aggregation agent, which will further generate, based on specific user criteria, a second stage data feed as a composite of selected data from the multiple first-stage data feed.  Following mapping of claims 1 to 14, and 16 to 20 of Instant Application, to claims 1, 2, 4 to 14, and 16 to 20 of U.S. Patent 11,061,922, mapping of claims 1 to 14, and 16 to 20 of Instant Application, to claims 1, 2, 4 to 14, and 16 to 20 of U.S. Patent 10,621,196, mapping of claims 1 and 10 to 13 of Instant Application, to claims 1, 5 to 7, and 10 of U.S. Patent 10,120,922, mapping of claims 1, 10, and 14 of Instant Application to claims 1 and 3  of U.S. Patent 8,521,740, mapping of claim 1 of Instant Application to claims 1 of U.S. Patent 9,384,235, and mapping of claim 1 of Instant Application to claims 1 and 2 of U.S. Patent 9,646,052.  

Instant Application
U.S. Patent No. 11,061,922
1. A method for communicating data, comprising: interfacing a first data source that stores first source data to a first stand-alone software agent customized for the first data source; providing selected first source data from the first data source to the first stand- alone software agent; initiating generation of a first first-stage data feed in a neutral format by the first stand-alone software agent, in accordance with customization of the first stand-alone software agent, providing dynamic selections of the selected first source data from the first data source before the first stand-alone software agent transforms the selected first source data into the first first-stage data feed in the neutral format, the first first-stage data feed comprising the selected first source data stored originally in the first data source, wherein the first stand-alone software agent sends the first first-stage data feed to an aggregation agent; interfacing a second data source that stores second source data to a second stand- alone software agent customized for the second data source; providing selected second source data from the first data source to the second stand-alone software agent; initiating generation of a second first-stage data feed in the neutral format by the second stand-alone software agent, in accordance with customization of the second stand-alone software agent, providing dynamic selections of the selected second source data from the first data source before the second stand-alone software agent transforms the selected second source data into the second first-stage data feed in the neutral format, the second first-stage data feed comprising the selected second source data stored originally in the second data source, wherein the second stand-alone software agent sends the second first-stage data feed to the aggregation agent, and receiving, from the aggregation agent, a second-stage output generated by the aggregation agent based on specified criteria as a composite of selected first source data from the first first-stage data feed and selected second source data from the second first-stage data feed.

1. A method for communicating data, comprising: connecting a first stand-alone software agent, customized for a first source data repository that stores first source data, to the first source data repository; connecting a second stand-alone software agent, customized for a second source data repository that stores second source data, to the second source data repository; generating, by the first stand-alone software agent in accordance with customization of the first stand-alone software agent, a first first-stage data feed in a neutral format by dynamically selecting, from within the first source data repository, selected first source data and transforming the selected first source data into the first first-stage data feed in the neutral format, the first first-stage data feed comprising the selected first source data stored originally in the first source data repository, generating, by the second stand-alone software agent in accordance with customization of the second stand-alone software agent, a second first-stage data feed in the neutral format by dynamically selecting, from within the second source data repository, selected second source data and transforming the selected second source data into the second first-stage data feed in the neutral format, the second first-stage data feed comprising the selected second source data stored originally in the second source data repository; sending, by the first stand-alone software agent, the first first-stage data feed to an aggregation agent; sending, by the second stand-alone software agent, the second first-stage data feed to the aggregation agent; and wherein the aggregation agent generates for a user and based on specified criteria, a second-stage output as a composite of selected first source data from the first first-stage data feed and selected second source data from the second first-stage data feed.

2. The method of claim 1, wherein the first data source is interfaced to the first stand-alone software agent and to at least one additional stand-alone software agent.
2. The method of claim 1, wherein the first source data repository is connected to the first stand-alone software agent and at least one additional stand-alone software agent.
3. The method of claim 1, further comprising: interfacing a third data source that stores third source data to the first stand-alone software agent; providing selected third source data to the first stand-alone software agent; providing dynamic selections of the selected third source data from the third data source before the first stand-alone software agent transforms the selected third source data into the third first-stage data feed in the neutral format, the third first-stage data feed comprising the selected third source data stored originally in the third data source, wherein the first stand-alone software agent sends the third first-stage data feed to the aggregation agent, and wherein second-stage output received from the aggregation agent comprises the composite of selected first source data from the first first-stage data feed, selected second source data from the second first-stage data feed and selected third source data from the third first-stage data feed.
3. The method of claim 1, further comprising: connecting the first stand-alone software agent to a third source data repository; generating, by the first stand-alone software agent, a third first-stage data feed in the neutral format by dynamically selecting and transforming, within the third source data repository, selected third source data into the third first-stage data feed in the neutral format, the third first-stage data feed comprising the selected third source data stored originally in the third source data repository; and sending, by the first stand-alone software agent, the third first-stage data feed to the aggregation agent; wherein the aggregation agent generates for the user and based on the specified criteria, the second-stage output as the composite of selected first source data from the first first-stage data feed, selected second source data from the second first-stage data feed and selected third source data from the third first-stage data feed.
4. The method of claim 1, wherein the selected first source data is less than all source data within the first data source, such that the first stand-alone software agent does not select some of the source data within the first data source.
4. The method of claim 1, wherein the selected first source data is less than all source data within the first source data repository, such that the first stand-alone software agent does not select some of the source data within the first source data repository.
5. The method of claim 1, wherein the first stand-alone software agent and the second stand-alone software agent are each executable stand-alone software programs that automatically create first- stage data feeds once connected to corresponding source data repositories.
5. The method of claim 1, wherein the first stand-alone software agent and the second stand-alone software agent are each executable stand-alone software programs that automatically create first- stage data feeds once connected to corresponding source data repositories.
6. The method of claim 1, wherein the first first-stage data feed and the second first-stage data feed are provided to an intermediate system that dynamically sends the second-stage output based on request.
6. The method of claim 1, wherein the first first-stage data feed and the second first-stage data feed are provided to an intermediate system that dynamically sends the second-stage output based on request.
7. The method of claim 1, wherein the first first-stage data feed is customized by configuring the first first- stage data feed with a location of the first data source.
7. The method of claim 1, wherein the first first-stage data feed is customized by configuring the first first- stage data feed with a location of the first source data repository.
8. The method of claim 1, wherein the first first-stage data feed is customized by configuring the first first-stage data feed with authentication credentials for accessing the first data source.
8. The method of claim 1, wherein the first first-stage data feed is customized by configuring the first first-stage data feed with authentication credentials for accessing the first source data repository.
9. The method of claim 1, further comprising: initiating generation of requests by the aggregation agent to the first stand-alone software agent and the second stand-alone software agent, wherein the first stand-alone software agent repeatedly updates the first first-stage data feed, wherein the second stand-alone software agent repeatedly updates the second first-stage data feed, and wherein the first first-stage data feed is sent to the aggregation agent by the first stand-alone software agent and the second first-stage data feed is sent to the aggregation agent by the second stand-alone software agent based on the requests from the aggregation agent.
9. The method of claim 1, further comprising: repeatedly updating, by the first stand-alone software agent, the first first-stage data feed, repeatedly updating, by the second stand-alone software agent, the second first- stage data feed, wherein the sending of the first first-stage data feed to the aggregation agent by the first stand-alone software agent and of the second first-stage data feed to the aggregation agent by the second stand-alone software agent is performed based on requests received from the aggregation agent.

10. The method of claim 1, wherein the second-stage output is output via a website.
10. The method of claim 1, wherein the second-stage output is output via a website.
11. The method of claim 1, wherein data in the first data source is independent of data in the second data source.
11. The method of claim 1, wherein data in the first source data repository is independent of data in the second source data repository.
12. The method of claim 1, wherein data in the first data source is formatted incompatibly with data in the second data source.
12. The method of claim 1, wherein data in the first source data repository is formatted incompatibly with data in the second source data repository.
13. The method of claim 1, wherein data in the first data source is in a first format that is a non-syndication format; wherein data in the second data source is in a second format that is a non- syndication format; and wherein the second-stage output is in a third, neutral format.
13. The method of claim 1, wherein data in the first source data repository is in a first format that is a non- syndication format; data in the second source data repository is in a second format that is a non- syndication format; and wherein the second-stage output is in a third, neutral format.
14. The method of claim 1, wherein the neutral format comprises a syndication format, and wherein the first first-stage data feed and the second first-stage data feed are transformed into the neutral format from multiple different first non-syndication formats.
14. The method of claim 1, wherein the neutral format comprises a syndication format, and wherein the first first-stage data feed and the second first-stage data feed are transformed into the neutral format from multiple different first non-syndication formats.
16. The computer system of claim 15, wherein the first interface interfaces a first stand-alone software agent software program to the first data source using at least one application program interface (API).
16. The plurality of computer-executable software programs of claim 15, wherein the first stand-alone software agent software program is connected to the first source data repository using at least one application program interface (API).
17. The computer system of claim 16, wherein the first stand-alone software agent software program transforms the selected first source data into web-accessible content in the neutral format.
17. The plurality of computer-executable software programs of claim 15, wherein the first stand-alone software agent software program transforms the selected first source data into web-accessible content in the neutral format.
18. The computer system of claim 16, wherein the first stand-alone software agent software program fetches the selected first source data from the first data source via the first interface.
18. The plurality of computer-executable software programs of claim 15, wherein the first stand-alone software agent software program fetches the selected first source data from the first source data repository.
19. The computer system of claim 16, wherein the first stand-alone software agent software program stores a data structure temporarily in a program memory by repeatedly extracting the selected first source data according to a target schema customized for the first data source.
19. The plurality of computer-executable software programs of claim 15, wherein the first stand-alone software agent software program stores a data structure temporarily in a program memory by repeatedly extracting the selected first source data according to a target schema customized for the first source data repository.

20. The computer system of claim 19, wherein the first stand-alone software agent software program identifies and removes duplicate entries in the data structure temporarily stored in the program memory.
20. The plurality of computer-executable software programs of claim 19, wherein the first stand-alone software agent software program identifies and removes duplicate entries in the data structure temporarily stored in the program memory.



Instant Application
U.S. Patent No. 10,621,196
1. A method for communicating data, comprising: interfacing a first data source that stores first source data to a first stand-alone software agent customized for the first data source; providing selected first source data from the first data source to the first stand- alone software agent; initiating generation of a first first-stage data feed in a neutral format by the first stand-alone software agent, in accordance with customization of the first stand-alone software agent, providing dynamic selections of the selected first source data from the first data source before the first stand-alone software agent transforms the selected first source data into the first first-stage data feed in the neutral format, the first first-stage data feed comprising the selected first source data stored originally in the first data source, wherein the first stand-alone software agent sends the first first-stage data feed to an aggregation agent; interfacing a second data source that stores second source data to a second stand- alone software agent customized for the second data source; providing selected second source data from the first data source to the second stand-alone software agent; initiating generation of a second first-stage data feed in the neutral format by the second stand-alone software agent, in accordance with customization of the second stand-alone software agent, providing dynamic selections of the selected second source data from the first data source before the second stand-alone software agent transforms the selected second source data into the second first-stage data feed in the neutral format, the second first-stage data feed comprising the selected second source data stored originally in the second data source, wherein the second stand-alone software agent sends the second first-stage data feed to the aggregation agent, and receiving, from the aggregation agent, a second-stage output generated by the aggregation agent based on specified criteria as a composite of selected first source data from the first first-stage data feed and selected second source data from the second first-stage data feed.

1. A method for communicating data, comprising: interfacing a first content transformation agent, customized for a first source data repository that stores first source data, with the first source data repository; interfacing a second content transformation agent, customized for a second source data repository that stores second source data, with the second source data repository; interfacing a third content transformation agent, customized for a third source data repository that stores third source data, with the third source data repository; constructing, by the first content transformation agent in accordance with customization of the first content transformation agent, a first first-stage data feed in a neutral format by dynamically selecting and transforming, within the first source data repository, selected first source data into the first first-stage data feed in the neutral format, the first first-stage data feed comprising the selected first source data stored originally in the first source data repository, constructing, by the second content transformation agent in accordance with customization of the second content transformation agent, a second first-stage data feed in the neutral format by dynamically selecting and transforming, within the second source data repository, selected second source data into the second first-stage data feed in the neutral format, the second first-stage data feed comprising the selected second source data stored originally in the second source data repository; constructing, by the third content transformation agent in accordance with customization of the third content transformation agent, a third first-stage data feed in the neutral format by dynamically selecting and transforming, within the third source data repository, selected third source data into the third first-stage data feed in the neutral format, the third first-stage data feed comprising the selected third source data stored originally in the third source data repository; sending, by the first content transformation agent, the first first-stage data feed to an aggregation agent; sending, by the second content transformation agent, the second first-stage data feed to the aggregation agent; and sending, by the third content transformation agent, the third first-stage data feed to the aggregation agent; wherein the aggregation agent generates for a user and based on specified criteria, a second-stage data feed as a composite of selected first source data from the first first-stage data feed, selected second source data from the second first-stage data feed, and selected third source data from the third first-stage data feed.

2. The method of claim 1, wherein the first data source is interfaced to the first stand-alone software agent and to at least one additional stand-alone software agent.
2. The method of claim 1, wherein the first source data repository is interfaced by the first content transformation agent and at least one additional content transformation agent.
4. The method of claim 1, wherein the selected first source data is less than all source data within the first data source, such that the first stand-alone software agent does not select some of the source data within the first data source.
4. The method of claim 1, wherein the selected first source data is less than all source data within the first source data repository, such that the first content transformation agent does not select some of the source data within the first source data repository.
5. The method of claim 1, wherein the first stand-alone software agent and the second stand-alone software agent are each executable stand-alone software programs that automatically create first- stage data feeds once connected to corresponding source data repositories.
5. The method of claim 1, wherein the first content transformation agent, the second content transformation agent, and the third content transformation agent are each executable stand-alone software programs that automatically create first-stage data feeds once interfaced with corresponding source data repositories.
6. The method of claim 1, wherein the first first-stage data feed and the second first-stage data feed are provided to an intermediate system that dynamically sends the second-stage output based on request.
6. The method of claim 1, wherein the first first-stage data feed, the second first-stage data feed, and the third first-stage data feed are provided to an intermediate server that dynamically vends the second-stage data feed based on request.
7. The method of claim 1, wherein the first first-stage data feed is customized by configuring the first first- stage data feed with a location of the first data source.
7. The method of claim 1, wherein the first first-stage data feed is customized by configuring the first first-stage data feed with a location of the first source data repository.
8. The method of claim 1, wherein the first first-stage data feed is customized by configuring the first first-stage data feed with authentication credentials for accessing the first data source.
8. The method of claim 1, wherein the first first-stage data feed is customized by configuring the first first-stage data feed with authentication credentials for accessing the first source data repository.
9. The method of claim 1, further comprising: initiating generation of requests by the aggregation agent to the first stand-alone software agent and the second stand-alone software agent, wherein the first stand-alone software agent repeatedly updates the first first-stage data feed, wherein the second stand-alone software agent repeatedly updates the second first-stage data feed, and wherein the first first-stage data feed is sent to the aggregation agent by the first stand-alone software agent and the second first-stage data feed is sent to the aggregation agent by the second stand-alone software agent based on the requests from the aggregation agent.
9. The method of claim 1, further comprising: repeatedly updating, by the first content transformation agent, the first first-stage data feed.

10. The method of claim 1, wherein the second-stage output is output via a website.
10. The method of claim 1, wherein the second-stage data feed is output via a website.
11. The method of claim 1, wherein data in the first data source is independent of data in the second data source.
11. The method of claim 1, wherein data in the first source data repository is independent of data in the second source data repository and of data in the third source data repository, and data in the second source data repository is independent of data in the third source data repository.
12. The method of claim 1, wherein data in the first data source is formatted incompatibly with data in the second data source.
12. The method of claim 1, wherein data in the first source data repository is formatted incompatibly with data in the second source data repository and with data in the third source data repository, and data in the second source data repository is formatted incompatibly with data in the third source data repository.
13. The method of claim 1, wherein data in the first data source is in a first format that is a non-syndication format; wherein data in the second data source is in a second format that is a non- syndication format; and wherein the second-stage output is in a third, neutral format.
13. The method of claim 1, wherein data in the first source data repository is in a first format that is a non-syndication format; data in at least one of the second source data repository and the third source data repository is in a second format that is a non-syndication format; and wherein the second-stage data feed is in a third, neutral format.
14. The method of claim 1, wherein the neutral format comprises a syndication format, and wherein the first first-stage data feed and the second first-stage data feed are transformed into the neutral format from multiple different first non-syndication formats.
14. The method of claim 1, wherein the neutral format comprises a syndication format, and wherein the first first-stage data feed, the second first-stage data feed, and the third first-stage data feed are transformed into the neutral format from multiple different first non-syndication formats.
16. The computer system of claim 15, wherein the first interface interfaces a first stand-alone software agent software program to the first data source using at least one application program interface (API).
16. The plurality of computer-executable software programs of claim 15, wherein the first content transformation agent software program is interfaced with the first source data repository using at least one application program interface (API).
17. The computer system of claim 16, wherein the first stand-alone software agent software program transforms the selected first source data into web-accessible content in the neutral format.
17. The plurality of computer-executable software programs of claim 15, wherein the first content transformation agent software program transforms the selected first source data into web-accessible content in the neutral format.
18. The computer system of claim 16, wherein the first stand-alone software agent software program fetches the selected first source data from the first data source via the first interface.
18. The plurality of computer-executable software programs of claim 15, wherein the first content transformation agent software program fetches the selected first source data from the first source data repository.
19. The computer system of claim 16, wherein the first stand-alone software agent software program stores a data structure temporarily in a program memory by repeatedly extracting the selected first source data according to a target schema customized for the first data source.
19. The plurality of computer-executable software programs of claim 15, wherein the first content transformation agent software program stores a data structure temporarily in a program memory by repeatedly extracting the selected first source data according to a target schema customized for the first source data repository.
20. The computer system of claim 19, wherein the first stand-alone software agent software program identifies and removes duplicate entries in the data structure temporarily stored in the program memory.
20. The plurality of computer-executable software programs of claim 19, wherein the first content transformation agent software program identifies and removes duplicate entries in the data structure temporarily stored in the program memory.



Instant Application
U.S. Patent No. 10,120,922
1. A method for communicating data, comprising: interfacing a first data source that stores first source data to a first stand-alone software agent customized for the first data source; providing selected first source data from the first data source to the first stand- alone software agent; initiating generation of a first first-stage data feed in a neutral format by the first stand-alone software agent, in accordance with customization of the first stand-alone software agent, providing dynamic selections of the selected first source data from the first data source before the first stand-alone software agent transforms the selected first source data into the first first-stage data feed in the neutral format, the first first-stage data feed comprising the selected first source data stored originally in the first data source, wherein the first stand-alone software agent sends the first first-stage data feed to an aggregation agent; interfacing a second data source that stores second source data to a second stand- alone software agent customized for the second data source; providing selected second source data from the first data source to the second stand-alone software agent; initiating generation of a second first-stage data feed in the neutral format by the second stand-alone software agent, in accordance with customization of the second stand-alone software agent, providing dynamic selections of the selected second source data from the first data source before the second stand-alone software agent transforms the selected second source data into the second first-stage data feed in the neutral format, the second first-stage data feed comprising the selected second source data stored originally in the second data source, wherein the second stand-alone software agent sends the second first-stage data feed to the aggregation agent, and receiving, from the aggregation agent, a second-stage output generated by the aggregation agent based on specified criteria as a composite of selected first source data from the first first-stage data feed and selected second source data from the second first-stage data feed.
1. A method for communicating data, comprising: customizing a first content transformation agent for a first source data repository that stores first source data; providing, to the first source data repository, the first content transformation agent for the first source data repository; customizing a second content transformation agent for a second source data repository that stores second source data; providing, to the second source data repository, the second content transformation agent for the second source data repository; in accordance with the customization of the first content transformation agent, constructing a first first-stage data feed in a neutral format by dynamically selecting and transforming within the first source data repository selected first source data into the first first-stage data feed in the neutral format, the first first-stage data feed comprising the selected first source data stored originally in the first source data repository; in accordance with the customization of the second content transformation agent, constructing a second first-stage data feed in the neutral format by dynamically selecting and transforming within the second source data repository selected second source data into the second first-stage data feed in the neutral format, the second first-stage data feed comprising the selected second source data stored originally in the second source data repository; sending the first first-stage data feed and the second first-stage data feed to an aggregation agent; and 33 generating, by the aggregation agent and based on criteria specified by a user, a second stage data feed as a composite of selected first source data from the first first-stage data feed and selected second source data from the second first-stage data feed.
10. The method of claim 1, wherein the second-stage output is output via a website.
5. The method of claim 1, wherein the second stage data feed is output via a website.
11. The method of claim 1, wherein data in the first data source is independent of data in the second data source.
6. The method of claim 5, wherein data in the first source data repository is independent of data in the second source data repository.
12. The method of claim 1, wherein data in the first data source is formatted incompatibly with data in the second data source.
7. The method of claim 6, wherein data in the first source data repository is formatted incompatibly with data in the second source data repository.
13. The method of claim 1, wherein data in the first data source is in a first format that is a non-syndication format; wherein data in the second data source is in a second format that is a non- syndication format; and wherein the second-stage output is in a third, neutral format.
10. The method of claim 1, wherein data in the first data source is in a first format that is a non-syndication format; wherein data in the second data source is in a second format that is a non-syndication formation; and wherein the second stage data feed is in a third, neutral format.



Instant Application
U.S. Patent No. 8,521,740
1. A method for communicating data, comprising: interfacing a first data source that stores first source data to a first stand-alone software agent customized for the first data source; providing selected first source data from the first data source to the first stand- alone software agent; initiating generation of a first first-stage data feed in a neutral format by the first stand-alone software agent, in accordance with customization of the first stand-alone software agent, providing dynamic selections of the selected first source data from the first data source before the first stand-alone software agent transforms the selected first source data into the first first-stage data feed in the neutral format, the first first-stage data feed comprising the selected first source data stored originally in the first data source, wherein the first stand-alone software agent sends the first first-stage data feed to an aggregation agent; interfacing a second data source that stores second source data to a second stand- alone software agent customized for the second data source; providing selected second source data from the first data source to the second stand-alone software agent; initiating generation of a second first-stage data feed in the neutral format by the second stand-alone software agent, in accordance with customization of the second stand-alone software agent, providing dynamic selections of the selected second source data from the first data source before the second stand-alone software agent transforms the selected second source data into the second first-stage data feed in the neutral format, the second first-stage data feed comprising the selected second source data stored originally in the second data source, wherein the second stand-alone software agent sends the second first-stage data feed to the aggregation agent, and receiving, from the aggregation agent, a second-stage output generated by the aggregation agent based on specified criteria as a composite of selected first source data from the first first-stage data feed and selected second source data from the second first-stage data feed.
14. The method of claim 1, wherein the neutral format comprises a syndication format, and wherein the first first-stage data feed and the second first-stage data feed are transformed into the neutral format from multiple different first non-syndication formats.
1. A system for constructing a complex composite data feed in a syndication format from source data in native, non-syndication format stored in source data repositories external to the system, the system comprising: at least one computer having a memory and tangible processor; a plurality of content transformation agents, customized for the plurality of source data repositories, which, in accordance with the customization, dynamically select and transform the source data from non-syndication format within the plurality of source data repositories into a plurality of data feeds in the syndication format comprising payload data from data primitives stored originally in the source data repositories; and at least one content fusion and aggregation agent that receives the plurality of transformed data feeds and generates a complex composite data feed, customized based on predetermined organizational criteria and specific user criteria, in the syndication format as a union of selected data primitives from the plurality of transformed data feeds, wherein the complex composite data feed is generated by correlating data primitives within the plurality of transformed data feeds using detected relationships among the data primitives in the plurality of transformed data feeds and selecting the selected data primitives via customized criteria from the plurality of transformed data feeds for the complex composite data feed based on the correlated data primitives.

10. The method of claim 1, wherein the second-stage output is output via a website.
3. The system of claim 1, wherein the complex composite data feed is in a web-accessible format.



Instant Application
U.S. Patent No. 9,384,235
1. A method for communicating data, comprising: interfacing a first data source that stores first source data to a first stand-alone software agent customized for the first data source; providing selected first source data from the first data source to the first stand- alone software agent; initiating generation of a first first-stage data feed in a neutral format by the first stand-alone software agent, in accordance with customization of the first stand-alone software agent, providing dynamic selections of the selected first source data from the first data source before the first stand-alone software agent transforms the selected first source data into the first first-stage data feed in the neutral format, the first first-stage data feed comprising the selected first source data stored originally in the first data source, wherein the first stand-alone software agent sends the first first-stage data feed to an aggregation agent; interfacing a second data source that stores second source data to a second stand- alone software agent customized for the second data source; providing selected second source data from the first data source to the second stand-alone software agent; initiating generation of a second first-stage data feed in the neutral format by the second stand-alone software agent, in accordance with customization of the second stand-alone software agent, providing dynamic selections of the selected second source data from the first data source before the second stand-alone software agent transforms the selected second source data into the second first-stage data feed in the neutral format, the second first-stage data feed comprising the selected second source data stored originally in the second data source, wherein the second stand-alone software agent sends the second first-stage data feed to the aggregation agent, and receiving, from the aggregation agent, a second-stage output generated by the aggregation agent based on specified criteria as a composite of selected first source data from the first first-stage data feed and selected second source data from the second first-stage data feed.
1. A method for constructing a second stage data feed in a second, neutral format from source data in one or more first non-syndication formats, the method comprising: customizing, using a computer having a memory and tangible processor, a content transformation agent for a first source data repository that stores the source data; providing the content transformation agent to the first source data repository; in accordance with the customization, constructing a first stage data feed in the second, neutral format by dynamically selecting and transforming within the first source data repository selected data primitives of the source data from the one or more first non-syndication formats into the first stage data feed in the second, neutral format, the first stage data feed comprising a payload of the selected data primitives stored originally in the first source data repository; and sending the first stage data feed to an aggregation agent that generates, based on specific user criteria, a second stage data feed in the second, neutral format as a union of selected data primitives from the first stage data feed, wherein the second stage data feed is generated by correlating data primitives within the first stage data feed using detected relationships among the data primitives and selecting the selected data primitives based on the correlated data primitives.
2. The method of claim 1, wherein the second stage data feed is generated from data primitives in the first stage data feed and at least one other first stage data feed constructed by dynamically selecting and transforming within a second source data repository selected data primitives of source data from the one or more first non-syndication formats into the at least one other first stage data feed in the second, neutral format, the at least one other first stage data feed comprising a payload of the selected data primitives stored originally in the second source data repository.


Instant Application
U.S. Patent No. 9,646,052
1. A method for communicating data, comprising: interfacing a first data source that stores first source data to a first stand-alone software agent customized for the first data source; providing selected first source data from the first data source to the first stand- alone software agent; initiating generation of a first first-stage data feed in a neutral format by the first stand-alone software agent, in accordance with customization of the first stand-alone software agent, providing dynamic selections of the selected first source data from the first data source before the first stand-alone software agent transforms the selected first source data into the first first-stage data feed in the neutral format, the first first-stage data feed comprising the selected first source data stored originally in the first data source, wherein the first stand-alone software agent sends the first first-stage data feed to an aggregation agent; interfacing a second data source that stores second source data to a second stand- alone software agent customized for the second data source; providing selected second source data from the first data source to the second stand-alone software agent; initiating generation of a second first-stage data feed in the neutral format by the second stand-alone software agent, in accordance with customization of the second stand-alone software agent, providing dynamic selections of the selected second source data from the first data source before the second stand-alone software agent transforms the selected second source data into the second first-stage data feed in the neutral format, the second first-stage data feed comprising the selected second source data stored originally in the second data source, wherein the second stand-alone software agent sends the second first-stage data feed to the aggregation agent, and receiving, from the aggregation agent, a second-stage output generated by the aggregation agent based on specified criteria as a composite of selected first source data from the first first-stage data feed and selected second source data from the second first-stage data feed.
1. A method for constructing a second stage data feed in a second, neutral format from source data in one or more first non-syndication formats, the method comprising: providing, to a first source data repository that stores the source data, a customized content transformation agent for the first source data repository, the customized content transformation agent being customized for the first source data repository; in accordance with the customization, constructing a first stage data feed in the second, neutral format by dynamically selecting and transforming within the first source data repository selected data primitives of the source data into the first stage data feed in the second, neutral format, the first stage data feed comprising the selected data primitives stored originally in the first source data repository; and sending the first stage data feed to an aggregation agent that generates, based on criteria specified by a user, a second stage data feed as a union of selected data primitives from the first stage data feed, wherein the second stage data feed is generated by detecting relationships among the selected data primitives, and wherein the second stage data feed comprises related selected data primitives from the first stage data feed.
2. The method of claim 1, wherein the second stage data feed is generated from selected data primitives in the first stage data feed and at least one other first stage data feed constructed by dynamically selecting 33and transforming within a second source data repository selected data primitives of source data into the at least one other first stage data feed in the second, neutral format, the at least one other first stage data feed comprising selected data primitives stored originally in the second source data repository.




Allowable Subject Matter
Claims 1 to 20 are allowable over the prior art of record, pending the overcoming of the double patenting rejection set forth above. Applicants may overcome the double patenting rejection by timely filing a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), or by submitting amendments that would render the instant claims patentably distinct from the reference claim(s).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169